DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki et al  (US 2014/0285385 A1) [cited by applicant].
Aoki et al in figures 1-21 disclose an antenna arrangement comprising a first body 110 comprising a communications device including an antenna 112 for transmitting and/or receiving signals via the antenna, and a second body 102 comprising a conductive parasitic element 113 for electromagnetic coupling with the antenna, wherein the first body is physically separate from, or is removably attachable from, the second body (figure 10, paragraphs 177-178, 181-182), wherein the antenna comprises an electrically small antenna (paragraphs 78-79), wherein the overall length of the conductive parasitic element is longer than the overall length of the antenna, wherein the developed length of the conductive parasitic element is such that the conductive parasitic element is resonant at an operating frequency at which the communications device receives and/or transmits signals via the antenna (paragraphs 186-189), wherein the second body further comprises a support 102 on or in which the conductive parasitic element is provided, wherein the support physically protects the conductive parasitic element and/or facilitates the attachment of the conductive parasitic element to another object, person or animal and wherein the support comprises a collar or strap to facilitate attachment to another object, person or animal (paragraph 177), wherein the communications device further comprises a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Aoki et al  (US 2014/0285385 A1) [cited by applicant].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art at the time the invention was made to have the filler material as defined in the claim, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability or secure components for the intended use as a matter of obvious design choice.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Pett et al., Hayes et al., Johnson et al., McKivergan, Jarmuszewski et al., Shimizu et al. and Dahlstrom et al. are cited as of interested and illustrated a similar structure to an antenna arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845